Citation Nr: 0835940	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  03-25 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, other than rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1964 to November 
1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In an August 2005 decision, the Board denied entitlement to 
service connection for the residuals of a back injury, to 
exclude rheumatoid arthritis.  The veteran appealed the 
Board's October 2005 decision to the United States Court of 
Appeals for Veterans Claims (Court) and in a Memorandum 
Decision dated in March 2008, the Court ordered that the 
Board's August 2005 decision be set aside and remanded for 
further adjudication consistent with that opinion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To provide the veteran a proper notice 
letter, to request additional records, and to afford the 
veteran a VA examination.

Unfortunately, the veteran's claim for entitlement to service 
connection for the residuals of a bank injury, to exclude 
rheumatoid arthritis, must be remanded again for further 
development.  Although the Board regrets the additional 
delay, additional development is necessary to afford the 
veteran every possible consideration. 

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

In this case, the veteran contends that his current chronic 
lumbosacral strain was caused by a fall during service in 
April 1964.  He contends that at that time, he slipped and 
injured his back on a pipe and his current back trouble was 
initially caused by this fall.  

A review of the record indicates that there may be additional 
treatment records not associated with the claims file.  In 
this regard, the Board notes that in several statements, the 
veteran indicated that he had treatment records on file at 
the VA medical center (VAMC) in Huntington, West Virginia 
from approximately 1971 to the present.  However, the claims 
file does not contain any treatment records from that 
facility dated prior to 1981.  Such records may prove to be 
relevant and probative to the veteran's claim.  Furthermore, 
where a veteran puts VA on notice of evidence that may 
relevant to a claim, "the relevance of the documents cannot 
be known with certainty before they are obtained."  Hyatt v. 
Nicholson, 21 Vet. App. 390, 394 (2007).

Pursuant to its duty to assist, VA must obtain records of 
relevant medical treatment or examination of the claimant at 
VA facilities.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 
3.159(c)(2).  In addition, as noted in the Court's March 2008 
Memorandum Decision, the Secretary is required to make "as 
many requests as necessary" to obtain records in his 
control, and without sufficient explanation as to why such 
records are not available, a single request is not sufficient 
to satisfy the Secretary's duty to assist.  See id.; 
38 U.S.C.A. § 5103A(b) (requiring the Secretary to make 
reasonable efforts to obtain records adequately identified by 
the claimant).  Therefore, the RO should again attempt to 
obtain and associate with the claims file the identified 
treatment records from VAMC Huntington, West Virginia, dated 
from approximately 1971 to 1981.  In addition, because the 
claim is already being remanded for further development, the 
RO should provide the veteran the opportunity to identify any 
additional medical treatment he has received regarding his 
back condition, and should attempt to obtain and associate 
with the claims file any other treatment records so 
identified.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As noted above, the duty to assist also includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  In this case, 
the veteran was afforded a VA examination in December 1999.  
However, that examination did not include an opinion as to 
whether the veteran's current back disability was causally or 
etiologically related to his fall during service.  Although 
the absence of such a statement does not, in and of itself, 
render the opinion inadequate, the Board finds that in this 
case, there is insufficient medical evidence to decide the 
case without such a medical opinion.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board 
can perform a fully informed evaluation of the claim); see 
also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As those questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish a disability rating and an effective 
date.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the veteran a 
notice letter in connection with his claim 
for service connection for residuals of a 
back injury.  The letter should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be afforded an 
opportunity to identify any additional 
medical treatment regarding his back 
condition.  Appropriate action must then 
be taken to obtain the identified records.  
A specific request must be made for 
treatment records from VAMC Huntington, 
West Virginia, dated prior to 1981.  The 
AMC/RO should document its efforts to 
locate these records, and any negative 
response received must be associated with 
the claims file. 

3.  The veteran should be afforded an 
appropriate VA examination.  The examiner 
is requested to review all pertinent 
records associated with the claims file, 
including the veteran's service medical 
records, and to identify any current back 
disorder.  For any back disorder found, 
the examiner should comment as to whether 
it is at least as likely as not that the 
veteran's current back disorder is 
causally or etiologically related to his 
symptomatology in service, or is otherwise 
related to service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




